Alvey, J.,
delivered the opinion of the Court.
These are cross-appeals; though in this opinion, for brevity sake, we shall designate the Philadelphia, Wilmington and Baltimore Railroad Company as appellant, and the Appeal Tax Court of Baltimore City as appellee.
The appellant is a corporation composed of several railroad companies, which had been previously chartered by the States of Maryland, Delaware and Pennsylvania; and which, by Acts of these States, were authorized to become consolidated and form one corporation, under the name and style that it now hears. The road of this corporation thus formed, extends from Philadelphia to Baltimore.
*408One of tlie original companies now forming a pai't of the present appellant, was the Baltimore and Port Deposit Railroad Company, chartered hy the Act of this State of 1881, ch. 288, to construct a road from Baltimore to Port Deposit, on the Susquehanna river; and another of the original companies of which the appellant is composed was the Delaware and Maryland Railroad Company, chartered hy the Act of this State of 1831, ch. 296, to construct a road from the Susquehanna river to the Maryland and Delaware line. This latter company was afterwards, hy the Act of 1835, ch. 93, and corresponding Act of the State of Delaware, united with the Wilmington and Susquehanna Railroad Company, a corporation chartered hy the State of Delaware; the two companies united taking the corporate name of the Wilmington and Susquehanna Railroad Company. Afterwards, hy an Act of this State of 1837, ch. 30, and corresponding Acts of the States of Delaware and Pennsylvania, the Wilmington and Susquehanna Railroad Company, and the Baltimore and Port Deposit Railroad Company, were authorized to consolidate with the Philadelphia, Wilmington and Baltimore Railroad Company, which had heen previously chartered; and the consolidated company thus formed is the appellant in this case.
The charter of the Baltimore and Port Deposit Railroad Company contained no exemption from taxation whatever; and the charter of the Delaware and Maryland Railroad Company made the shares of stock therein personal estate» and declared that such shares “ shall he exempt from the imposition of any tax or burthen hy the State, except, that portion of the permanent and fixed works of the company, within the State of Maryland.” And it has heen held, that all the real and personal property in this State that belongs or appertains to that part of the road which was originally owned hy the Baltimore and Port Deposit Railroad Company, and also the permanent and fixed works *409of that portion of the road which formerly belonged to the Delaware and Maryland Railroad Company, within this State, are liable to he assessed in the hands of the present appellant, just as they would have been in the hands of the original companies. Phil. & Wilmington R. Co. vs. The State of Md., 10 How., 376; Same vs. Bayless, 2 Gill, 355; State vs. Phil., Wilm. & Balto. R. Co., 45 Md., 362.
That being settled, and altogether beyond further controversy, the question made on the present record is: To what extent may the property of this corporation he assessed for municipal taxation in the City of Baltimore, under the Assessment Acts of 1876, ch. 260, and 1876, ch. 159?
By the Act of 1876, ch. 159, it was provided that the property, real and personal, of each and every railroad company in this State, working their roads by steam, should he assessed and taxed for county and municipal purposes in the same manner as the property of individuals was then assessed and taxed; and the subsequent General Assessment Act of the same session, 1876, ch. 260, sec. 1, declared that “all property of every kind, nature and description, within this State, shall he liable to valuation, assessment and taxation.” And in regard to these Acts, we have decided in the case of the Appeal Tax Court vs. The Western Md. R. Co., p. 296, ante, that the Act, ch. 260, did not repeal by implication the former Act, ch. 159, and that the later Act was not a substitute for the prior one, hut that they both stood well together, until modified by the Act of 1878, ch. 413.
There are two main questions presented by the record: 1. Whether the City of Baltimore, by virtue of the Acts of 1876, before referred to, had the right to tax two lots or parcels of ground leased by it to the appellant for ninety-nine years, renewable forever, and which have been improved by the appellant, by the erection of depots, shops, *410&c., thereon; and 2. Whether the city had the right to tax the rolling stock of the appellant, such as locomotives, passenger, freight and other cars belonging to the appellant, as property located in the City of Baltimore.
The Court below held, that the two parcels of ground leased from the City of Baltimore were not subject to valuation and assessment, and accordingly directed them to be stricken from the assessment; but as to the improvements thereon, it was held that they were subject to valuation and assessment. It was also held, that a part of the rolling stock of the appellant was subject to valuation and assessment in the same proportion to the whole rolling stock of the company that the length of the Baltimore and Port Deposit Railroad bore to the whole length of the appellant’s road between Baltimore and Philadelphia.
It is from an order embodying these rulings that both parties have appealed to this Court.
1. The appellant does not contend, as we understand, the counsel, that the parcels of ground leased from the city are entirely exempt from assessment and taxation; but it is contended, that inasmuch as the appellant is owner and holder of a leasehold estate only, subject to a full annual rental, payable to the city, the owner of the reversion in fee, and that the city is entirely exempt from all taxation in respect of the reversion and the rent reserved by the lease, the appellant should only be assessed with the value of the leasehold estate, subject to the rent reserved. And this would seem to be nothing more than what is just and equitable.
All the interest and estate of the city in the premises are clearly exempt from taxation by statute; and if the reversion, and the rent, the supposed annual value of the leasehold estate, are free from taxation, upon what principle should the lessee be assessed as for a fee simple estate, without deduction of rent? In answer to this question, it is said that the appellant has covenanted with the city to “ pay *411all taxes, assessments and public dues whatever, levied, charged or assessed, or that may hereafter he levied, charged or assessed, on the above described premises, or the yearly rent issuing therefrom.” This is the covenant in the leases from the city, hut it is very manifest that it is but the usual covenant inserted in leases for the benefit and exoneration of the lessor; and that it has reference only to such taxes and assessments as might affect the reversion and its incident the rent reserved under the lease. It does not seem reasonable that it could ever have been the design of the parties that this covenant should have operation notwithstanding the interest of the city in the property and all rent accruing therefrom should have entire exemption from assessment and taxation. The general principle certainly is, that, when the lease is silent upon the subject, the landlord is bound to pay all State and municipal taxes and assessments upon the property (Taylor L. & T., sec. 341, and the cases there cited;) but in this State, ever since the general assessment Act of 1812, ch. 191, sec. 36, it has been made the duty of the tenant holding any leasehold estate, to lc pay the collector the sum valued for the estate or interest of any landlord,” or, as the words now stand in the statute, to pay the taxes levied on the demised premises; and the tenant so paying has been given his right of action to recover such money of the landlord, as money paid for his use, or the right to deduct the same from the rent reserved, unless otherwise agreed. Code, Art. 81, sec. 73 ; Act 1874, ch. 483, sec. 65. This provision was intended as a means of facilitating the collection of taxes ; there being many cases where the landlord might not be known, or might be absent. But that provision of the law clearly has no application to a case like the present, where there is no liability of the landlord in respect to the taxes, either to the taxing power or to the tenant. If the lease had been silent upon the subject, and the appellant were required, as tenant in possession, to pay *412taxes as upon a fee simple valuation, clearly there would be no right of deduction from the rent as against the city; for that would be in palpable violation of the exemption given by the statute.
The case of Hughes vs. Young, 5 Gill &, John., 67, relied on by the counsel for the appellee, is hardly an authority for the position for which it is cited. That was an action of covenant upon a lease for ninety-nine years, and renewable, dated in 1180, brought by the heir of the lessor against the assignee of the lessee, for rent due; and the question was, whether the defendant was entitled to an abatement of the rent for taxes paid. The lease contained no covenant in relation to the payment of taxes. The case was tried on an agreed statement of facts; and as there were no reasons assigned for the judgment rendered, denying the set-off, either in the Court below or in this Court, it is difficult to determine upon what particular ground the Court proceeded. In the argument of the eminent counsel who tried the case for the plaintiff, however, we may discover how they treated the case, and upon what grounds they sought to have the judgment affirmed. They set out by contending that inasmuch as the matter was presented on a case stated, the Court could make no inferences of fact; and that it did not appear whether the taxes claimed were imposed for State or city purposes ; or whether they were levied under the Act of 1817, ch. 148, or the general assessment Act of 1812, ch. 191. In regard to taxes levied under the Act of 1817, they contended the landlord was not responsible, but in regard to those levied under the general assessment Act of 1812, they expressly admitted that he would be responsible; and inasmuch as the statement of facts did not show under which of the laws the taxes were levied, they contended the judgment should be affirmed. It was also contended on behalf of the plaintiff in that case, that as the lease was dated in 1180, the covenant for the payment of a specific sum as *413rent should be construed with reference to the law in existence at the date of the lease, and that the provision of the Act of 1812 should not apply to it; and the counsel cited authorities in support of this position. There were several other propositions advanced in argument; but the case was argued upon the distinct concession, that, under a lease made since the Act of 1812, the landlord would be responsible for taxes imposed under that Act, which was an Act providing for a general assessment of the property in the State. And as we have already seen, this particular provision of the Act of 1812 has been in force from the time of its enactment to the present; and the leases in this case were made in 1851 and 1852.
We are of opinion, therefore, that the two parcels of ground leased from the city and embraced in the assessment, should be valued as leasehold estate, and not as fee simple estate, and that the valuation should be made subject to the rent reserved in the lease.
As to the improvements placed upon the two parcels of ground leased from the city by the appellant, we fully concur with the Court below, that they were subject to separate assessment; and as they were placed upon the demised premises by the appellant for its own use and benefit, they were properly assessed to the appellant at their full assessable value. The Act of 1876, ch. 260, sec. 17, expressly required that the assessors should value separately the improvements upon each lot or parcel of ground in the City of Baltimore. And that the appellant is liable for taxes upon the full assessable value of such improvements we entertain no doubt. If this were a case between landlord and tenant, where the question was made as to the amount of taxes for which the tenant should be allowed as against the rent claimed, the lease being silent or requiring the landlord to pay the taxes, without special reference to improvements, the tenant could claim only in respect to the property as he leased it, *414and not for all the taxes paid upon its enhanced value, by-reason of large improvements placed thereon by himself, and for his own exclusive use and benefit. The authorities are explicit to this point. Yeo vs. Leaman, 2 Str., 1190; Hyde vs. Hill, 3 Dunf. & East, 379; Watson vs. Home, 7 B. & Cr., 285; Smith vs. Humble, 15 C. B., 321. And the reason of the principle applies quite as strong in this case as in the case between landlord and tenant.
2. The next question for consideration is, whether the rolling stock of the appellant was properly assessed in the City of Baltimore.
It is alleged by the appellant, that the whole of its rolling stock included in the assessment is employed in operating and running over the whole line of railroad between Philadelphia and Baltimore, and on the line of the Delaware Railroad, and is continually passing over the three States of Pennsylvania, Delaware and Maryland. That none of it is permanently located in the City of Baltimore: That the principal office and place of business of the company is, and has always been, located in Philadelphia: and that the meetings of the directors of the company are held alternately at Philadephia and at Wilmington ; That its work-shops, and car and engine depots are at Wilmington, and that it is seldom that any of its engines or cars stay over even a single night in Baltimore. These are the allegations on the part of the company, and while in response thereto the appellee asserts generally that the property assessed was subject to the assessment as made, we do not understand that the facts alleged ar.e controverted on the part of the appellee; indeed, at the argument they were conceded to be truly alleged.
By the general assessment Act of 1876, ch. 260, sec. 17, it is provided that “All property permanently located in any county of this State, or in the City of Baltimore, shall he valued and assessed to the owner thereof, in the assessment district in which said property is so permar *415nently located.” And again, in another clause in the same section of the Act, it is declared that “ all personal property, belonging, &c., shall he valued and assessed to the owner thereof, in the assessment district in which the owner may reside, except goods and chattels permanently located in any city or county of this State, which shall be valued and assessed in said city or county, in which they are so located.” It was under these provisions of the Act that the assessment was made, and it is upon the construction of such provisions that the validity of the assessment must depend.
It is contended on the part of the appellee, that the depot and station of the appellant in the City of Baltimore must be regarded as its principal office of business in this State, and that being so, the domicile of the corporation must be taken as located there, so far as this State is concerned; and in the absence of legislation fixing a different situs for the rolling stock of the appellant, the portion of it assessed must be regarded as located in Baltimore. We are not able, however, to perceive that this position is tenable. The assessment act must have a reasonable and not a strained construction ; and no fiction will justify us in saying that any portion of the rolling stock of the appellant now in question, according to the uncontroverted facts of this case, is permanently located in Baltimore. Whether the home office of the corporation be at Philadelphia or at Wilmington is a question that we need not decide; but it is quite certain that it is not in Baltimore; and the fact that Baltimore is one of the termini of the appellant’s road can make no difference in this respect. It is plain the rolling stock of the company cannot have permanent location or legal situs at two or more places at the same time, unless so declared by positive statute; and conceding that it should be located at the domicile, or home or principal office of the corporation, it is clear, as the law now stands, there can he no wrell *416founded, claim to assess this property in Baltimore. The engines and cars of the appellant have no abiding place or permanent location in this State, so as to become incorporated with the other permanent property of the State, and are only brought here transiently while employed in the operations of the road. And whether such engines and cars be regarded as personal property, or as so far partaking of the nature of realty as to justify the denomination of them as movable fixtures, the principle equally applies. They have the movable quality, and in the absence of positive legislation fixing a different situs they can have no other given them by construction than the home or principal office of the corporation. The Supreme Court of the United States, in the cases of Hays vs. The Pacific Mail Steamship Co. 17 How., 596, and St. Louis vs. The Ferry Co., 11 Wall., 425, and particularly in the latter case, have decided against the right of taxation, upon facts, strongly analogous to those upon which we decide that the rolling stock in this case cannot properly be assessed to the appellant in Baltimore. We need not do more than refer to those cases, as the recital of the facts would unduly extend this opinion, already sufficiently long.
(Decided 7th February, 1879.)
The question of the repeal pro tanto of the Acts of 1876, ch. 159, and 1876, ch. 260, by the Act of 1878, ch. 413, and the effect of that repeal upon the prior jiroceedings under the assessment Act, has been considered and decided in other cases where it arose and was argued, and we therefore forbear saying any thing more in regard to it. We refer to the opinions in those cases for the reasons upon which our conclusion was based.
It follows that the order appealed from must be reversed, and the record remanded that the assessment be made to conform to the principles decided in this opinion.

Order reversed, and record remanded.